Title: From John Quincy Adams to Abigail Smith Adams, 23 August 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 49.
St: Petersburg 23 August 1813.

Mr Gallatin and Mr Bayard have been here a complete Month. They had arrived at Reval, a Port just at the entrance of the Gulph of Finland, about 250 miles from this place, at the date of my last Letter—The next day I was informed of their arrival; and the day following they reached this City—They are accompanied by a Son of Mr Dallas of Philadelphia, Mr: Milligan of Delaware, Mr. Todd, Mrs: Madison’s Son, and Mr Gallatin’s eldest Son
They brought me your very kind letters of 5—and 23. April—The last of which is numbered 5—the other not numbered—I have heretofore acknowledged the receipt of the number 1. and 2. As the second of these has two dates 25 and 27. February I suppose you allowed 2 numbers for it—otherwise there is yet one letter from you, outstanding—and written in March—Although a greater proportion of your letters to me have failed to reach me than there have miscarried, of mine to you, yet I have not lost the benefit of your punctuality—I have no other correspondent from whom I have received so many or so frequent letters, and when as has more than once happened I have been seven or eight months without a line from any friend in America, yours have always been the first to prevent a still longer interval.
We are indeed never long without news of some kind or other from the United States; but the channel of its conveyance is such that it is not always welcome—The English Newspapers, are always ready to tell us, what we should desire not to know—they are seldom in haste to report any thing that can be agreeable to us. We have had one opportunity of hearing directly from the United States since the arrival of the Envoys—A vessel was dispatched from New-York in June, probably with English Passports, to bring General Moreau to Europe—He arrived at Gothenburg, about the 25th: of July, and proceeded from thence to the Emperor Alexander’s Head-Quarters—A Mr Swienin, a Gentleman attached to the Russian Legation in America came with him, and brought letters and Gazettes, to 22 June.—We had already heard by the way of England of the loss of the Chesapeake Frigate—Prodigies cannot become object of common occurrence—Our naval successes had so far exceeded all rational anticipation that we were in danger of being too much elated by them—the Fortune of War will maintain its supremacy, and even where there is proportion between the forces of contending parties, will favour sometimes one side and sometimes the other—Our officers and Seamen have proved to us, and to the world what they can and will do, if their Country will support them—But we are not to expect with five Frigates to make head permanently against the British Navy.
We still continue to furnish materials for the merriment of mankind upon the land—At the commencement of the War of our Revolution we committed blunders, and met with disasters enough; but there was more excuse for them then, than there is now—Our means and resources were incomparably less, and we had infinitely more to accomplish than we have at present.—We did then learn the art of War, in the school of misfortune—A whole Generation has since passed away, and we have the same unpalatable lesson to learn again—The school has amply proved itself to be the same—God grant that its severe instruction may not be lost upon us!
The armistice in the North of Europe, which was agreed upon at the beginning of June has been successively prolonged untill the 16th: of this Month, and although a full week has elapsed since the expiration of that term, it is yet unknown here whether a further prolongation of it has taken place, or whether the hostilities have recommenced—The armistice itself was very generally disapproved, and the passion for the renewal of the War is extreme—As the co-operation of Austria is relied upon with certainty, the interval during which hostilities have been suspended was employed in securing it—you cannot be surprized at the bitterness and exasperation against the French, and especially against Napoleon, which prevails in this Country; and as his last Winter’s disasters had inspired a very sanguine hope of his destruction, they are now very unwilling to relinquish it—His first operations were so much more energetic and successful than had been foreseen by any body that for a time they threatened the disappointment of his Enemies; but the English Victory in Spain, and the entrance of Lord Wellington’s army on the French Territory has revived every flattering expectation, and placed his fate and that of France again upon the Chapter of Accidents.
To me the failure of a Negotiation for a general Peace is the serious disappointment; because I long most fervently for the moment when humanity will be allowed to repose—But I have another motive in the belief, that untill the general pacification there will be no Peace for us.
We are in as good health as we can ever expect to be in this climate—I have put Charles at last to a School where he can learn writing, arithmetic, and a little grammar—He speaks English, French and German, about equally well, and begins to understand something of the Russian—His school is about two miles distant from my house, and I walk to it with him every Morning.
Ever affectionately your’sA.
